Harrison, J. The instruction objected to was properly-given. It stated the law as declared in Lyerly v. The State, 36 Ark., 39; and Sullivan v. The State, 32 Ark., 187. That asked by the defendant was properly refused. It was misleading — tending to restrict the consideration of the-jury to the isolated facts to which it referred, and exclude-from their consideration the other evidence in the case. Reese v. Beck, 24 Ala., 651; Chappell v. Allen, 38 Mo., 213; Gruber v. Nichols, 36 Ill., 92. Affirmed.